    Case:
  Kane County1:20-cv-00572     Document
             Circuit Court THOMAS          #: 1-1ACCEPTED:
                                  M. HARTWELL     Filed: 01/24/20
                                                           12/18/2019Page
                                                                     9:37 AM1   of By:
                                                                                   50DSPageID   #:5
                                                                                          Env #7773810




        IN THE CIRCUIT COURT OF THE SIXTEENTH JUDICIAL CIRCUIT
                        KANE COUNTY, ILLINOIS

CORRAL THREE, LLC, d/b/a THE                           )
GOLDEN CORRAL BUFFET & GRILL,                          )                 19-MR-001601
GOLDEN CORRAL CORPORATION, and                         )
GOLDEN CORRAL FRANCHISING                              )
SYSTEMS, INC.,                                         )
                                                       )
                       Plaintiffs,                     )       Case No.:
                                                       )
       v.                                              )
                                                       )
ALLIED INSURANCE COMPANY                               )
                                                                                   12/17/2019 10:30 AM
OF AMERICA,                                            )
                                                       )
                       Defendant.                      )

      COMPLAINT FOR DECLARATORY JUDGMENT AND OTHER RELIEF

       NOW COME Plaintiffs, CORRAL THREE, LLC, d/b/a THE GOLDEN CORRAL

BUFFET & GRILL (“Corral Three”), GOLDEN CORRAL CORPORATION (“GCC”), and

GOLDEN CORRAL FRANCHISING SYSTEMS, INC. (“GCFS”) (collectively “Plaintiffs”),

by and through their attorneys, Herschman Levison Hobfoll PLLC, and for their

Complaint for Declaratory Judgment and Other Relief against ALLIED INSURANCE

COMPANY OF AMERICA (“AICOA” or “Defendant”), alleges as follows:

                                       INTRODUCTION

       1.      This is a breach of contract and an insurance coverage action brought by

Corral Three, GCC and GCFS seeking a declaration that (1) Plaintiffs are afforded

coverage under the Policies issued by AICOA to the Corral Three with respect to a lawsuit

filed against Corral Three and GCC; (2) AICOA is estopped from raising coverage

defenses; and (3) AICOA acted in bad faith when it wrongfully denied coverage entitling
 NOTICE
 BY ORDER OF THE COURT THIS CASE IS HEREBY SET FOR
 CASE MANAGEMENT CONFERENCE ON THE DATE1   BELOW.
 FAILURE TO APPEAR MAY RESULT IN THE CASE BEING
 DISMISSED OR AN ORDER OF DEFAULT BEING ENTERED.
 Judge: Busch, Kevin T                      4/6/2020 9:00 AM
    Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 2 of 50 PageID #:5




Plaintiffs to attorney’s fees and other statutory damages pursuant to 215 ILCS 5/155.

                                            PARTIES

       2.     Corral Three is an Illinois Corporation that owns and operates a Golden

Corral restaurant franchise located at 1591 S. Randall Road, Algonquin, Illinois, 60102.

       3.     GCC is a North Carolina corporation that owns and operates a restaurant

business.

       4.     GCFS is a Delaware corporation with its principal offices in Raleigh, North

Carolina that is with a wholly-owned subsidiary of GCC and, as franchisor, franchised a

Golden Corral restaurant to Corral Three pursuant to a franchise agreement entered into

by and between GCFS, as franchisor, and Corral Three, as franchisee.

       5.     Upon information and belief, AICOA is an Iowa corporation that is

authorized to sell insurance in Illinois.

                                       THE POLICY

       6.     AICOA issued to Corral Three a Premier Businessowners Policy bearing

Policy Number ACP BPFL 3018304861 for the Policy Period of June 6, 2019 to June 6,

2020 (the “Policy”). A true and correct copy of the Common Declarations for the Policy

Period is attached hereto and incorporated herein by reference as Exhibit 1.

       7.     The Common Declarations of the Policy name GCC and GCSF as

Additional Insureds on. See Ex. 1.

       8.     The Policy contains an Employment Practices Liability Insurance

endorsement (“EPLI Endorsement”) that extends coverage to provide claims made and



                                               2
    Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 3 of 50 PageID #:5




reported coverage for certain employment practices. A true and correct copy of the EPLI

Endorsement is attached hereto and incorporated herein by reference as Exhibit 2.

      9.     The Insuring Agreement, as modified by the EPLI Endorsement, provides

that Defendant shall afford insurance coverage as follows:

      1.     Insuring Agreement

             a. We will pay on behalf of the insured for “damages” in excess of
                the Deductible arising out of any “wrongful acts” to which this
                insurance applies.

                We have no obligation under this insurance to make payments or
                perform acts or services except as provided for in this paragraph
                and in paragraph 2. below.

             b. This insurance applies to such “damages” only if:
                (1) The “damages” result from “claims” made by:
                    (a) “Employees”;
                    (b) “Leased workers”;
                    (c) “Temporary workers”;
                    (d) Former “employees”; or
                    (e) Applicants for employment by you;

                (2) The "wrongful acts" take place in the “coverage territory”;

                (3) Such “wrongful acts” occurred:
                    (a) After the Retroactive Date, if any, shown in the
                        Declarations; and
                    (b) Before the end of the policy period; and

                (4) A “claim” is both:
                    (a) First made against any insured, in accordance with
                        paragraph c. below, during the policy period or any
                        Extended Reporting Period we provide under Section VI.
                        EXTENDED REPORTING PERIODS; and
                    (b) Reported to us either (i) during the policy period or within
                        thirty (30) days thereafter; or (ii) with respect to any
                        “claim” first made during any Extended Reporting Period
                        we provide under Section VI. EXTENDED REPORTING
                        PERIODS, during such Extended Reporting Period.

                                            3
    Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 4 of 50 PageID #:5




                  c. A “claim” will be deemed to have been made at the earlier of the
                     following times:
                     (1) When notice of such “claim” is received and recorded by you
                         or by us, whichever comes first; or
                     (2) When we make settlement in accordance with paragraph
                         2.b.(2) below.

                  d. All “claims” by one or more claimants for “damages” based on or
                     arising out of:
                     (1) One “wrongful act”; or
                     (2) An “interrelated” series of “wrongful acts”;

                        by one or more insureds shall be deemed to be one "claim" and
                        to have been made at the time the first of those "claims" is made
                        against any insured.

                  e. Each payment we make for “damages” or “defense expense”
                     reduces the Amount of Insurance available, as provided under
                     Section III. LIMITS OF INSURANCE.

Ex. 2.

         10.      The Policy’s “Duties in the Event of ‘Wrongful Acts’ or ‘Claims’”, as

modified by the EPLI Endorsement, provides in relevant part:

         b. If a "claim" is received by any insured:
            (1) You must immediately record the specifics of the "claim" and the
                date received;
            (2) You and any other involved insured must see to it that we receive
                written notice of the "claim", as soon as practicable, but in any event
                we must receive notice either:
                (a) During the policy period or within thirty (30) days thereafter; or
                (b) With respect to any "claim" first made during any Extended
                    Reporting Period we provide under Section VI. EXTENDED
                    REPORTING PERIODS, during such Extended Reporting Period.

               As a condition precedent for coverage under this insurance, notice of a
               “claim” must include the detailed information required in paragraphs
               4.a.(1), (2) and (3); and

                  (3)      You and any other involved insured must:

                                                  4
    Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 5 of 50 PageID #:5




               (a) Immediately send us copies of any demands, notices, summonses
                   or legal papers received in connection with the "claim";
               (b) Authorize us to obtain records and other information;
               (c) Cooperate with us in the investigation, settlement or defense of
                   the "claim"; and
               (d) Assist us, upon our request, in the enforcement of any right
                   against any person or organization, which may be liable to the
                   insured because of injury or damage to which this insurance may
                   also apply.

Ex. 2.

         11.   The Policy, as modified by the EPLI Endorsement, defines the term “claim”

to include:

         “Claim” means written or oral notice presented by:

         a. Any “employee,” “leased worker,” “temporary worker,” former
            “employee” or applicant for employment by you; or
         b. The EEOC or any other federal, state or local administrative or
            regulatory agency on behalf of a person described in paragraph 2.a.
            above,

         alleging that the insured is responsible for “damages” as a result of injury
         arising out of any “wrongful act”.

         “Claim” includes any civil proceeding in which either damages” are alleged
         or fact finding will take place, when either is the result of any “wrongful
         act” to which this insurance applies. This includes:

         (i) An arbitration proceeding in which such “damages” are claimed and to
              which the insured submits with our consent;
         (ii) Any other alternative dispute resolution proceeding in which such
              “damages” are claimed and to which the insured submits with our
              consent; or
         (iii)Any administrative proceedings as established under federal, state or
              local laws applicable to “wrongful acts” covered under this insurance.

Ex. 2.

         12.   The Policy, modified by the EPLI Endorsement, defines the term


                                              5
     Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 6 of 50 PageID #:5




“damages” to include:

         “Damages” means monetary amounts to which this insurance applies and
         which the insured is legally obligated to pay as judgments or awards, or as
         settlements to which we have agreed in writing.

         “Damages” include:
         a. “Pre-judgment interest” awarded against the insured on that part of the
            judgment we pay;
         b. Any portion of a judgment or award, to the extent allowed by law, that
            represents a multiple of the compensatory amounts, punitive or
            exemplary damages; and
         c. Statutory attorney fees.

         “Damages” do not include:
         (1) Civil, criminal, administrative or other fines or penalties;
         (2) Equitable relief, injunctive relief, declarative relief or any other relief or
             recovery other than money; or
         (3) Judgments or awards because of acts deemed uninsurable by law.

Ex. 2.

         13.    The Policy, as modified by the EPLI Endorsement, defines the term

“employment practices” as “any remedy which is sought by any of your… ‘employees’…

under any civil employment law whether federal, state or local and whether arising out

of statutory or common law, because of any of the following actual or alleged practices…

(7) harassment, coercion, discrimination or humiliation as a consequence of race, color,

creed, national origin, marital status, medical condition, gender, age, physical

appearance, physical and/or mental impairments, pregnancy, sexual orientation or

sexual preference or any other protected class or characteristic established by any federal,

state or local statute.” See Ex. 2.

                               THE UNDERLYING LAWSUIT

         14.    On September 25, 2019, Erika Camp (“Camp”), a server employed by Corral

                                                 6
    Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 7 of 50 PageID #:5




Three, filed a lawsuit against Corral Three, GCC and Diego Cancela-Arcos in the Circuit

Court of the Sixteenth Judicial Circuit, Kane County, Illinois, Case No.: 19-L-000453. The

lawsuit was subsequently removed to federal court and is now pending in the United

States District Court for the Northern District of Illinois, Eastern Division, Case No.: 1:19-

cv-7256 (the “Underlying Suit”).

       15.      In her complaint, which was served on Corral Three on October 3, 2019,

Erika Camp (“Camp” or “Underlying Plaintiff”) characterized her action as one for claims

of sexual harassment under the Illinois Human Rights Act, as amended, 775 ILCS 5/1 et

seq. (“IHRA”) and Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section

2000, et seq. (“Title VII”), negligent supervision, negligent retention, and the Illinois

Gender Violence Act. In the “Facts Common to All Counts” section of the Complaint,

Camp alleges that the sexual harassment related to her employment as a server with

Corral Three.

       16.      In or around December 2018, Corral Three reported to the “agency”

identified on the Policy, McCashland Kirby Insurance Agency (“McCashland”), that

Camp alleged being subjected to sexual harassment at work. Corral Three inquired about

potential coverage if Camp filed a lawsuit and McCashland told Corral Three that the

Policy did not provide any coverage whatsoever for employment practices.

       17.      On November 12, 2019, Corral Three reported the Underlying Suit to

AICOA.

       18.      By letter dated December 5, 2019, without discussion or analyzing any

provision of the Policy, Defendant denied coverage for the Underlying Suit. Pursuant to

                                              7
      Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 8 of 50 PageID #:5




the terms of an earlier policy that expired before the Underlying Suit was filed, Defendant

denied coverage solely because it concluded that the “claim” was not made and reported

during the earlier policy period. Defendant asserted no other coverage defenses. A true

and correct copy of the Defendant’s December 5, 2019 denial letter is attached hereto and

incorporated herein by reference as Exhibit 3.

        19.   Thereafter, Corral Three challenged and disputed Defendant’s coverage

position. By email dated December 11, 2019, Defendant maintained its position that there

was no coverage for the Underlying Suit because it was not timely reported.

        20.   As a result of Defendant’s denial coverage, Plaintiffs face incurring

significant sums to defend and potentially settle the Underlying Lawsuit, all of which are

covered under the Policy and which Defendant should pay.

                                    COUNT I
                               BREACH OF CONTRACT

        21.   Plaintiffs incorporates and re-alleges Paragraphs 1 through 20 as Paragraph

21.

        22.   Plaintiffs complied with all obligations under the Policy.

        23.   Plaintiffs timely reported the Underlying Suit to AICOA.

        24.   The Policy requires AICOA to defend Plaintiffs in the Underlying Suit.

        25.   The Policy requires AICOA to indemnify Plaintiffs in the Underlying Suit.

        26.   AIOCA breached the Policy when it refused to provide either a defense or

indemnity to Plaintiffs for the Underlying Suit.

        27.   As a consequence of AICOA’s breach, Plaintiffs have been injured and


                                            8
      Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 9 of 50 PageID #:5




continue to suffer damages incurred in defending the Underlying Suit.

         WHEREFORE, Plaintiffs, CORRAL THREE, LLC, d/b/a THE GOLDEN CORRAL

BUFFET & GRILL, GOLDEN CORRAL CORPORATION, and GOLDEN CORRAL

FRANCHISING SYSTEMS, INC. respectfully request that this Court enter judgment in

their favor and against ALLIED INSURANCE COMPANY OF AMERICA and award

Plaintiffs damages equal to the amount of all defense fees and costs and any potential

judgment entered in the Underlying Suit as well as any other relief this Court deems just

and necessary.

                                    COUNT II
                              DECLARATORY JUDGMENT

         28.   Plaintiffs incorporate and re-allege Paragraphs 1 through 20 as Paragraph

28.

         29.   An actual controversy exists between the parties.

         30.   Plaintiffs complied with all obligations under the Policy.

         31.   Plaintiffs timely reported the Underlying Suit to AICOA.

         32.   The Policy requires AICOA to defend Plaintiffs in the Underlying Suit.

         33.   The Policy requires AICOA to indemnify Plaintiffs in the Underlying Suit.

         34.   AICOA refuses to defend or indemnify Plaintiffs in the Underlying Suit. See

Ex. 3.

         35.   Pursuant to Illinois law, an insurer that takes the position that a complaint

potentially alleging coverage is not covered under a policy may not simply refuse to

defend its insured. Instead, the insurer has two options: (1) defend the complaint under


                                             9
    Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 10 of 50 PageID #:5




a reservation of rights, or (2) seek a declaratory judgment that there is no coverage. An

insurer that fails to take either of these steps and is later found to have wrongfully denied

coverage will be later estopped from raising policy defenses to coverage.

       36.    Defendant wrongfully denied coverage for the Underlying Suit pursuant to

the provisions of an earlier policy. Defendant has never asserted any defense to coverage

under the Policy, or otherwise preserved any defenses under the Policy.

       37.    Defendant refuses to defend the Underlying Suit pursuant to a reservation

of rights or seek a declaratory judgment that there is no coverage under any policy.

       38.    Because Defendant failed to take either course of action, and because it

owes a defense obligation under the Policy, Defendant is estopped from asserting any

defenses to coverage.

       WHEREFORE, Plaintiffs, CORRAL THREE, LLC, d/b/a THE GOLDEN CORRAL

BUFFET & GRILL, GOLDEN CORRAL CORPORATION, and GOLDEN CORRAL

FRANCHISING SYSTEMS, INC. respectfully request that this Court enter judgment in

its favor and against ALLIED INSURANCE COMPANY OF AMERICA, declaring and

finding as follows:

       a.     That Plaintiffs timely reported the Underlying Suit to AICOA;

       b.     That AICOA has obligation to defend and indemnify Plaintiffs under the
              Policy for the Underlying Suit;

       c.     That AIOCA is estopped from raising coverage defenses; and,

       d.     Grant Plaintiffs such other relief as this Court deems proper.




                                             10
      Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 11 of 50 PageID #:5




                                      COUNT III
                        SECTION 155 BAD FAITH AGAINST AICOA

        39.    Plaintiffs incorporate and re-allege Paragraphs 1 through 20 as Paragraph

39.

        40.    At all relevant times, Section 154.6 of Illinois Insurance Code provided, in

pertinent part, that:

        Any of the following acts by a company, if committed without just cause
        and in violation of Section 154.5, constitutes an improper claims practice:

               (a)      Knowingly misrepresenting to claimants and insureds
                        relevant facts or policy provisions relating to coverages at
                        issue;

               (b)      Failing to acknowledge with reasonable promptness
                        pertinent communications with respect to claims arising
                        under its policies;

                                            *        *   *

               (g)      Engaging in activity which results in a disproportionate
                        number of lawsuits to be filed against the insurer or its
                        insureds by claimants;

                                            *        *   *

               (n)      Failing in the case of the denial of a claim or the offer of a
                        compromise settlement to promptly provide a reasonable and
                        accurate explanation of the basis in the insurance policy or
                        applicable law for such denial or compromise settlement;

                                            *        *   *

               (r)      Engaging in any other acts which are in substance equivalent
                        to any of the foregoing.

215 ILCS 5/154.6.

        41.    At all relevant times, Section 155 of Illinois Insurance Code provided that:

                                                11
   Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 12 of 50 PageID #:5




      (1)         In any action by or against a company wherein there is in issue the
                  liability of a company on a policy or policies of insurance or the
                  amount of the loss payable thereunder, or for an unreasonable delay
                  in settling a claim, and it appears to the court that such action or
                  delay is vexatious and unreasonable, the court may allow as part of
                  the taxable costs in the action reasonable attorney fees, other costs,
                  plus an amount not to exceed any one of the following amounts:

            (a)      60% of the amount which the court or jury finds such party is
                     entitled to recover against the company, exclusive of all costs;

            (b)      $60,000;

            (c)      the excess of the amount which the court or jury finds such party
                     is entitled to recover, exclusive of costs, over the amount, in any,
                     which the company offered to pay in settlement of the claim prior
                     to the action.

      (2)         Where there are several policies insuring the same insured against
                  the same loss whether issued by the same or by different companies,
                  the court may fix the amount of the allowance so that the total
                  attorney fees on account of one loss shall not be increased by reason
                  of the fact that the insured brings separate suits on such policies.

215 ILCS 5/155.

      42.         The Underlying Suit is a Claim that triggers coverage under the Insuring

Agreement of the Policy, as modified the EPLI Endorsement, because it is a Claim first

made against an Insured during the Policy Period and timely reported to the Defendant.

      43.         Pursuant to the Policy, as modified by the EPLI Endorsement, AICOA was

obligated to pay for the “damages” of Plaintiffs as a result of the Underlying Suit as well

as the “defense expense” incurred by Plaintiffs in the Underlying Suit. AICOA

wrongfully denied that it owed any coverage obligations to Plaintiffs and refuses to make

any payment to Plaintiffs for “damages” or “defense expense.”

      44.         AICOA’s refusal to defend and/or indemnify Plaintiffs for the Underlying

                                                12
   Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 13 of 50 PageID #:5




Suit is vexatious and reasonable in one or more of the following ways:

      a.     Defendant failed to analyze, or express any position, on coverage under the
             Policy, which was the appropriate policy to respond to the Underlying Suit
             and determines Defendant’s coverage obligation;

      b.     Defendant incorrectly analyzed coverage under, and based its coverage
             position on, an expired and inapplicable policy from an earlier policy
             period;

      c.     Defendant failed to consider, investigate or analyze extenuating
             circumstances which may have excused or nullified the purported late
             notice insofar as Corral Three reported a potential claim to McCashland and
             was told by McCashland that the Policy did not provide employment
             practices coverage;

      d.     Defendant’s coverage position is supported neither by applicable case law
             nor the applicable policy wording insofar as the Charge of Discrimination
             filed by the Underlying Plaintiff with Illinois Department of Human Rights
             and U.S. Equal Employment Opportunity Commission (the “Charge of
             Discrimination”) did not allege “damages”;

      e.     Defendant improperly merged or interrelated the Underlying Suit with the
             prior Charge of Discrimination because the Charge of Discrimination was
             not a “claim” under the policies;

      f.     Defendant improperly denied coverage because the Policy contains no
             language that permits Defendant to unilaterally deem the Underlying Suit
             to be “first made” months before it was filed by relating the Underlying Suit
             back to the Charge of Discrimination;

      g.     To the extent that the Charge of Discrimination is deemed to be a “claim”
             under the Policy, Defendant improperly failed to consider all of the Policy
             wording which makes clear that multiple “claims” can arise from the same
             set of facts;

      h.     Defendant’s conduct was otherwise vexatious and unreasonable.

      45.    As a result of Defendant’s vexatious and unreasonable denial of coverage,

Corral Three faces the possibility of financial ruin insofar as Corral Three does not have

the resources to mount a proper and complete defense to the Underlying Suit.

                                           13
    Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 14 of 50 PageID #:5




       46.    As a result of Defendant’s vexatious and unreasonable conduct, Plaintiffs

are entitled to an award of attorney’s fees and other statutory damages pursuant to

Section 155 of the Illinois Insurance Code.

       WHEREFORE, Plaintiffs, CORRAL THREE, LLC, d/b/a THE GOLDEN CORRAL

BUFFET & GRILL, GOLDEN CORRAL CORPORATION, and GOLDEN CORRAL

FRANCHISING SYSTEMS, INC. respectfully request that this Court enter judgment in

their favor and against ALLIED INSURANCE COMPANY OF AMERICA and award

Plaintiffs the following:

       a.     Statutory damages as provided for in 215 ILCS 5/155;

       b.     Attorney’s fees and costs incurred in this action as provided for in 215 ILCS
              5/155; and,

       c.     Any other relief this Court deems proper.


Dated: December 16, 2019                           Respectfully submitted,

                                         By:       /s/Bradley S. Levison
                                                   One of Plaintiffs’ Attorneys

Bradley S. Levison (ARDC: 6280465)
Carrie A. Herschman (ARDC: 6283083)
Herschman Levison Hobfoll PLLC
401 S. LaSalle St., Suite 1302G
Chicago, IL 60605
(312) 870-5800
(312) 786-5921 (fax)
brad@hlhlawyers.com
carrie@hlhlawyers.com




                                              14
         Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 15 of 50 PageID #:5
                              ALLIED INSURANCE CO OF AMERICA                                                                    26     24158
                              1100 LOCUST ST DEPT 1100                                                              RENEWAL
                              DES MOINES, IA 50391-2000




                                                      PREMIER FOOD SERVICE
                                                      COMMON DECLARATIONS

            Policy Number:        ACP     BPFL    3028304861

            Named Insured:        CORRAL THREE, LLC - DBA
                                  GOLDEN CORRAL
          Mailing Address:        1591 S RANDALL RD                                                EXHIBIT
                                  ALGONQUIN, IL 60102-5933
                Agency:
               Address:
                                  MCCASHLAND KIRBY INS AGNCY INC
                                  LINCOLN NE 68505-3092
                                                                                                           1
  Agency Phone Number:            (402)466-2800

              Policy Period:      Effective From 06-06-19  To 06-06-20
                                            12:01 AM Standard Time at your principal place of business.
Form of your business entity:           LIMITED LIABILITY CO

Description of your business:           BUFFET STYLE RESTAURANT

     IN RETURN FOR THE PAYMENT OF THE PREMIUM AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
                    WE AGREE TO PROVIDE THE INSURANCE STATED IN THIS POLICY.
CONTINUATION PROVISION: If we offer to continue your coverage and you or your representative do not accept,
this policy will automatically terminate on the expiration date of the current policy period stated above. Failure to
pay the required premium when due shall mean that you have not accepted our offer to continue your coverage.
This policy will terminate sooner if any portion of the current policy period premium is not paid when due.

RENEWAL POLICY NOTICE: In an effort to keep insurance premiums as low as possible, we have streamlined
your renewal policy by not including printed copies of policy forms or endorsements that have not changed from
your expiring policies, unless they include variable information that is unique to you. Refer to your prior policies for
printed copies of these forms. If you have a need for any form, they are available by request from your agent.




                                                                                         TOTAL POLICY PREMIUM

   Previous Policy Number             STATUS                     I            TOTAL AGENT COMMISSION                    $   1,963.35


 ACP     BPFL    3018304861           ENTRY DATE                 04-23-19
                                                                                           Countersignature                      Date
These Common Policy Declarations, together with the Common Policy Conditions, Coverage Form Declarations,
Coverage Forms and any endorsements issued to form a part thereof, complete the Policy numbered above.

PB 81 00 (01-01)                                                                                                                  Page 1 of 2
DIRECT BILL      L6D7                    SIB         AGENT COPY                                 UID       06                     43    20443
            Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 16 of 50 PageID #:5



                                               PREMIER FOOD SERVICE

                                              SCHEDULE OF NAMED INSUREDS                      Policy Period:
Policy Number:     ACP    BPFL   3028304861                                From   06-06-19   To 06-06-20

Named Insured:
CORRAL THREE, LLC - DBA
GOLDEN CORRAL




PB 81 00 (01-01)                                                                                Page 2 of 2
                                                 AGENT COPY                                          43   20444
             Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 17 of 50 PageID #:5




                                   ALLIED INSURANCE COMPANY OF AMERICA

    IN WITNESS WHEREOF, the Company has caused this policy to be signed by its president and secretary and
    countersigned as may be required on the declarations page by a duly authorized representative of the company.




                        SECRETARY                                            PRESIDENT




    SP 00 32 09 16                                                                                Page 1 of 1
ACP BPFL3028304861                              AGENT COPY                                                 43   20445
       Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 18 of 50 PageID #:5



                                          PREMIER FOOD SERVICE
                                         PROPERTY DECLARATIONS                                    Policy Period:
Policy Number:     ACP BPFL3028304861                                                 From 06-06-19 To 06-06-20
Description of Premises Number: 001      Building Number: 001 Construction: FRAME
Premises Address 1591 S RANDALL RD                              ALGONQUIN         IL                     60102-5933
Premises ID LOC 1
Occupancy OO       Classification: AMERICAN FOOD - FAMILY STYLE - FRANCHISE - NO BAR

                     Described as: RESTAURANT

  WE PROVIDE INSURANCE ONLY FOR THOSE COVERAGES INDICATED BY A LIMIT OR BY "INCLUDED".
  The Property Coverage provided at this premises is subject to a $ 1,000 Deductible, unless otherwise stated.
COVERAGES                                                                                  LIMITS OF INSURANCE
Building - Replacement cost
Business Personal Property - Replacement cost
ADDITIONAL COVERAGES - the Coverage Form Includes other Additional Coverages not shown.
Business Income - ALS - 12 Months - NO Hour Waiting Period - 60 Day Ordinary Payroll Limit
Extra Expense - Actual Loss Sustained (ALS) - 12 Months - NOHour Waiting Period
Equipment Breakdown
Automatic Increase in Insurance - Building
Automatic Increase in Insurance - Business Personal Property
Back Up of Sewer and Drain Water (limit shown per Building, subject to $25,000 policy aggregate)

Appurtenant Structures - 10% of Building Limit of Insurance - maximum $50,000 any one structure
Increased Cost of Construction
OPTIONAL INCREASED LIMITS                                 Included Limit   Additional Limit
Account Receivable                                              $25,000
Valuable Papers and Records (At the Described Premises)         $25,000
Forgery and Alteration                                          $10,000
Money and Securities - Inside the Premises                      $10,000
                        Outside the Premises (Limited)          $10,000
Outdoor Signs                                                     $2,500
Outdoor Trees, Shrubs, Plants and Lawns                         $10,000
Business Personal Property Away From Premises                   $15,000
Business Personal Property Away From Premises - Transit         $15,000
Electronic Data                                                 $10,000
Interruption of Computer Operations                             $10,000
Building Property of Others                                     $10,000
OPTIONAL COVERAGES - Other frequently purchased coverage options.
Employee Dishonesty     $5,000 Policy Occurrence
Ordinance or Law - 1 - Loss to Undamaged Portion
                   2 - Demolition Cost and Broadened Increased Cost of Construction
                   Ordinance or Law Broadened
Food Service PLUS Endorsement (PB2002)
  Spoilage From Power Outage - $500 Deductible




PROTECTIVE SAFEGUARDS
This premise has Protective Safeguards identified by symbols below. Insurance for Fire or Burglary and Robbery
at this premise will be excluded if you do not notify us immediately if any of these safeguards are impaired.
See PB 04 30 for a description of each symbol. APPLICABLE SYMBOLS:

PB 81 01 (04-11)          ALLIED INSURANCE COMPANY OF AMERICA                                       Page 1 of 2
DIRECT BILL   L6D7            SIB        AGENT COPY                       UID    06                 43   20446
             Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 19 of 50 PageID #:5




                                                 PREMIER FOOD SERVICE
                                 MORTGAGEE ASSIGNMENT INFORMATION                          Policy Period:
Policy Number:     ACP BPFL3028304861                                           From 06-06-19To 06-06-20
Additional Interest: M        Interest Number:    1        Loan Number:
Interest: LOC 1-1
GOLDEN CORRAL CORP
515 GLENWOOD AVE, RALEIGH, NC, 27603-1221
Additional Interest: L        Interest Number:    2        Loan Number:
Interest: LOC 1-1
GOLDEN CORRAL CORP
515 GLENWOOD AVE, RALEIGH, NC, 27603-1221
Additional Interest: M   Interest Number:         3        Loan Number:
Interest: LOC 1-1
GOLDEN CORRAL FRANCHISING SYSTEMS
INC
515 GLENWOOD AVE, RALEIGH, NC, 27603-1221
Additional Interest: L   Interest Number:         4        Loan Number:
Interest: LOC 1-1
GOLDEN CORRAL FRANCHISING SYSTEMS
INC
515 GLENWOOD AVE, RALEIGH, NC, 27603-1221

Additional Interest:          Interest Number:             Loan Number:
Interest:




Additional Interest:          Interest Number:             Loan Number:
Interest:




Additional Interest:          Interest Number:             Loan Number:
Interest:




Additional Interest:          Interest Number:             Loan Number:
Interest:




Additional Interest:          Interest Number:             Loan Number:
Interest:




Additional Interest:          Interest Number:             Loan Number:
Interest:




PB 81 01 (04-11)                                                                              Page 2 of 2
     DIRECT BILL       L6D7        SIB       AGENT COPY                   UID     06              43   20447
        Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 20 of 50 PageID #:5

                    PREMIER BUSINESSOWNERS POLICY
                                               PREMIER FOOD SERVICE
                                         LIABILITY DECLARATIONS                                   Policy Period:
Policy Number:     ACP BPFL 3028304861                                                From 06-06-19 To 06-06-20

LIMITS OF INSURANCE
Each Occurrence Limit of Insurance                       Per Occurrence
Medical Payments Coverage Sub Limit                      Per Person
Tenants Property Damage Legal Liability Sub Limit        Per Covered Loss
Personal and Advertising Injury                          Per Person Or Organization
Products – Completed Operations Aggregate                All Occurrences
General Aggregate                                        All Occurrences
(Other than Products – Completed Operations)

AUTOMATIC ADDITIONAL INSUREDS STATUS
The following persons or organizations are automatically insureds when you and they have agreed in a written
contract or agreement that such person or organization be added as an additional insured on your policy.
Co-Owners of Insured Premises
Controlling Interest
Grantor of Franchise or License
Lessors of Leased Equipment
Managers or Lessors of Leased Premises
Mortgagee, Assignee or Receiver
Owners or Other Interest from Whom Land has been Leased
State or Political Subdivisions - Permits Relating to Premises

PROPERTY DAMAGE DEDUCTIBLE
NONE


OPTIONAL COVERAGES
Employment Practices Liability Insurance
Each Claim & Aggregate Limits for Damages
Each Claim & Aggregate Limits-Defense Expense
 Retroactive Date 06/06/17 Deductible $2,500
SEE ATTACHED LIABILITY DECLARATION SUPPLEMENT




The Liability portion of your total policy premium is an advance premium and may be subject to adjustment
PB 81 03 (06-12)             ALLIED INSURANCE COMPANY OF AMERICA                               Page 1 of 2
 DIRECT BILL     L6D7              SIB        AGENT COPY                       UID     06               43     20448
        Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 21 of 50 PageID #:5

                   PREMIER BUSINESSOWNERS POLICY
                                PREMIER FOOD SERVICE
                        FORMS AND ENDORSEMENTS SUMMARY                           Policy Period:
Policy Number: ACP BPFL 3028304861                                   From 06-06-19 To 06-06-20


FORM NUMBER         TITLE




PB 81 03 (06-12)                                                              Page 2 of 2
                                 AGENT COPY                                            43   20449
        Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 22 of 50 PageID #:5




                                                     PREMIER FOOD SERVICE
                               LIABILITY DECLARATIONS SUPPLEMENT                                   Policy Period:
Policy Number: ACP BPFL 3028304861                                                From 06-06-19    To 06-06-20

OPTIONAL COVERAGES                                                                      LIMITS OF INSURANCE

D a t a Compromise C o v e r a g e
      Response Expense L i m i t                                                               $50,000
      Response Expense D e d u c t i b l e                                                      $1,000
            Sublimits
                  Named M a l w a r e L i m i t ( S e c . 1 )                                  $50,000
                  F o r e n s i c I T Review L i m i t                                          $5,000
                  L e g a l Review L i m i t                                                    $5,000
                  PR S e r v i c e s L i m i t                                                  $5,000
      D e f e n s e and L i a b i l i t y L i m i t                                            $50,000
      D e f e n s e and L i a b i l i t y D e d u c t i b l e                                   $1,000
                  Named M a l w a r e L i m i t ( S e c . 2 )                                  $50,000
I d e n t i t y Recovery L i m i t
      Expense R e i m b u r s e m e n t L i m i t                                              $25,000
            Sublimits
                  L o s t Wages/Child E l d e r                                                   $5,000
                  M e n t a l H e a l t h Expenses L i m i t s                                    $1,000
                  M i s c e l l a n e o u s Expensed L i m i t s                                  $1,000
CyberOne C o v e r a g e
      S e c t i o n 1 - F u l l Computer A t t a c k
      Computer A t t a c k L i m i t                                                           $50,000
      Computer A t t a c k D e d u c t i b l e                                                  $5,000
            Sublimits
                  Data R e - C r e a t i o n                                                 EXCLUDED
                  Loss o f Business                                                          EXCLUDED
                  Public Relations                                                           EXCLUDED
      S e c t i o n 2 - F u l l Network S e c u r i t y L i a b i l i t y
      Network S e c u r i t y L i a b i l i t y L i m i t                                    EXCLUDED
      Network S e c u r i t y L i a b i l i t y D e d u c t i b l e                          EXCLUDED




PB 81 05 (01-01)                ALLIED INSURANCE COMPANY OF AMERICA                                   Page 1 of 1
DIRECT BILL     L6D7                  SIB          AGENT COPY               UID    06                43    20450
        Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 23 of 50 PageID #:5




                                          PREMIER FOOD SERVICE
                                        AGENT PREMIUM SUMMARY

Policy Number:     ACP BPFL 3028304861                                                            Policy Period:
                                                                                     From 06-06-19 To 06-06-20

Loc /Bldg        Coverage                                                  Limits               Premium
                 POLICY WIDE OPTIONAL COVERAGES
                 EMPLOYEE DISHONESTY
                 EMPLOYMENT-RELATED PRACTICES LIABILITY
                 DATA COMPROMISE
                 CYBERONE
01 01            BUILDING
                 PERSONAL PROPERTY
                 BUSINESS INCOME
                 PLUS PREMIUM
                 FRANCHISE PREMIUM
                 EQUIPMENT BREAKDOWN
                 LIABILITY
                 BUILDING TOTAL PREMIUM




If an * is shown for a coverage, then the limit shown is the additional amount of insurance for that coverage -
see the Declarations page for the total amount.


PB 81 PS (01-01)
DIRECT BILL   L6D7             SIB       AGENT COPY                       UID       06              43   20451
             Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 24 of 50 PageID #:5




          H&H GOLDEN CORRAL LLC
          1556 VIA ZURITA
          PALOS VERDES ESTATES     CA 902741932


          1591 S RANDALL RD
          ALGONQUIN         IL 601025933




                         CORRAL THREE, LLC - DBA




                         AICOA
                         ACP BPFL3028304861
                         06-06-19 To 06-06-20
                         Per Occurrence             $1,000,000
                         All Occurrences            $2,000,000




ACP BPFL3028304861                              AGENT COPY                                  43   20452
             Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 25 of 50 PageID #:5




          GOLDEN CORRAL CORP & GOLDEN CORRAL
          FRANCHISING SYSTEM, INC.
          515 GLENWOOD AVE
          RALEIGH         NC 276031221




                         CORRAL THREE, LLC - DBA




                         AICOA
                         ACP BPFL3028304861
                         06-06-19 To 06-06-20

                         Per Occurrence         $1,000,000
                         All Occurrences        $2,000,000




ACP BPFL3028304861                          AGENT COPY                                      43   20453
             Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 26 of 50 PageID #:5
                                                                                                               BUSINESSOWNERS
                                                                                                                   PB 04 30 05 16

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   PROTECTIVE SAFEGUARDS
    This endorsement modifies insurance provided under the following:

        PREMIER BUSINESSOWNERS PROPERTY COVERAGE FORM
                                                               NOTICE
        YOU RISK THE LOSS OF CERTAIN INSURANCE COVERAGE AT PREMISES DESIGNATED IN THE
       DECLARATIONS IF YOU FAIL TO MAINTAIN ANY OF THE APPLICABLE PROTECTIVE SAFEGUARDS,
                   LISTED BY SYMBOL IN THE DECLARATIONS FOR EACH PREMISES.
        TO AVOID POTENTIAL LOSS OF COVERAGE YOU MUST REPORT ANY PROTECTIVE SAFEGUARD
                      SUSPENSION OR DISABLEMENT BY CALLING 1-866-322-3214
         Your acceptance of this policy in the payment of premium when due constitutes your understanding and
     acknowledgement that you risk the loss of certain insurance at the premises designated if you fail to maintain the
             protective safeguard and your acceptance and agreement with the terms of this endorsement.

                                                             SCHEDULE
    Prem. / Bldg. No.    Description of P-9 Protective Safeguard:




    A. CONDITION. As a condition of this insurance,                                c. Add or modify any cooking equipment
       you are required to maintain the applicable                                    and operate it prior to adding or
       protective devices or services for fire, denoted by                            extending any Fire Suppression System
       symbols P-1, P-2, P-3, P-4, P-5, P-8, or P-9; or                               that is required by code to protect it.
       for burglary and robbery, denoted by symbols P-6                          If part of an Automatic Sprinkler System is
       or P-7), as designated at each premises by                                shut off due to breakage, leakage, freezing
       symbol in the Declarations.                                               conditions or opening of sprinkler heads,
    B. EXCLUSIONS. Under Section B. EXCLUSIONS,                                  notification to us will not be necessary if you
       the following exclusions are added:                                       can restore full protection within 48 hours.
       1. FIRE PROTECTIVE SAFEGUARDS                                          2. BURGLARY AND ROBBERY
            We will not pay for loss or damages caused by                        PROTECTIVE SAFEGUARDS
            or resulting from fire if, prior to the fire, you:                   We will not pay for loss or damage caused by
            a. Knew or should have known of any                                  or resulting from breaking-in or theft if, prior
                 suspension or impairment in any                                 to the breaking-in or theft, you:
                 protective safeguard as designated at                           a. Knew or should have known of any
                 each premises by symbol in the                                       suspension or impairment in any
                 Declarations and failed to notify us of                              protective safeguard designated at each
                 that fact; or                                                        premises by symbol in the Declarations
            b. Failed to maintain any protective                                      and failed to notify us of that fact; or
                 safeguard as designated at each                                 b. Failed to maintain any protective
                 premises by symbol in the Declarations                               safeguard designated at each premises
                 and over which you have control, in                                  by symbol in the Declarations and over
                 complete working order; or                                           which you had control, in complete
                                                                                      working order.

    PB 04 30 05 16          Includes copyrighted material of Insurance Services Office, Inc., with its permission .    Page 1 of 2
ACP BPFL3028304861                                     AGENT COPY                                                         43   20454
             Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 27 of 50 PageID #:5
    PB 04 30 05 16
    C. PROTECTIVE SAFEGUARD SYMBOLS. The                                    "P-4"      Service Contract with a privately owned fire
        protective safeguards to which this endorsement                                department providing fire protection service
        applies are identified in the Declarations by the                              to the described premises.
        following symbols:                                                  "P-5"      Watchman Service based on contract with a
        "P-1" AutomaticSprinklerSystem, including                                      privately owned security company providing
                 related supervisory services. Automatic                               premises protection services to the
                 Sprinkler System means:                                               described premises.
                 a. Any automatic fire protective or                        "P-6"      Local Burglar Alarm protecting the entire
                     extinguishing system, including                                   building which in the event of an
                     connected:                                                        unauthorized or attempted entry at the
                     1) Sprinklers and discharge                                       described premises, triggers a loud
                          nozzles;                                                     sounding gong or siren, or a visual device,
                                                                                       on the outside of the building.
                     2) Ducts, pipes, valves and fittings;
                                                                            "P-7"      CentralStationBurglarAlarmprotecting the
                     3) Tanks, their component parts
                                                                                       entire building which,in the event of an
                          and supports; and
                                                                                       unauthorized or attempted entry at the
                     4) Pumps and private fire                                         described premises, will automatically
                          protection mains.                                            transmit an alarm signal to an outside
                 b. When supplied from an automatic                                    Central Station or police station.
                     fire protective system:                                "P-8"      Fire Suppression System, including
                     1) Nonautomatic fire protective                                   related supervisory services. Fire
                          systems; and                                                 Suppression System means any automatic
                     2) Hydrants, standpipes and                                       fire protective or extinguishing system
                          outlets.                                                     designed to protect cooking equipment (i.e.
                                                                                       cooking surfaces, deep fat fryers, grease
    "P-2" Automatic Fire Alarm, protecting the entire
                                                                                       ducts and hoods) including connected:
             building, that is:
                                                                                       a. Sprinklers and discharge nozzles;
             a. Connected to a central station; or
                                                                                       b. Ducts, pipes, valves and fittings; and
             b. Reporting to a public or private fire
                 alarm station.                                                        c. Tanks, their component parts and
                                                                                            supports.
    "P-3" Security Service, with a recording system
             or watch clock, making hourly rounds                           "P-9"      The protective system described in the
             covering the entire building, when the                                    Schedule of this endorsement.
             premises are not in actual operation.


                  All terms and conditions of this policy apply unless modified by this endorsement.




    Page 2 of 2             Includes copyrighted material of Insurance Services Office, Inc., with its permission .   PB 04 30 05 16
ACP BPFL3028304861                                       AGENT COPY                                                          43   20455
             Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 28 of 50 PageID #:5




ACP BPFL3028304861                        AGENT COPY                                        43   20456
             Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 29 of 50 PageID #:5




          H&H GOLDEN CORRAL LLC
          1556 VIA ZURITA
          PALOS VERDES ESTATES     CA 902741932


          1591 S RANDALL RD
          ALGONQUIN         IL 601025933




                         CORRAL THREE, LLC - DBA




                         AICOA
                         ACP BPFL3028304861
                         06-06-19 To 06-06-20
                         Per Occurrence              $1,000,000
                         All Occurrences             $2,000,000




ACP BPFL3028304861                              ADDL INSRD COPY                             43   20457
             Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 30 of 50 PageID #:5




          GOLDEN CORRAL CORP & GOLDEN CORRAL
          FRANCHISING SYSTEM, INC.
          515 GLENWOOD AVE
          RALEIGH         NC 276031221




                         CORRAL THREE, LLC - DBA




                         AICOA
                         ACP BPFL3028304861
                         06-06-19 To 06-06-20

                         Per Occurrence          $1,000,000
                         All Occurrences         $2,000,000




ACP BPFL3028304861                          ADDL INSRD COPY                                 43   20458
          Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 31 of 50 PageID #:5


                                                                                                                  BUSINESSOWNERS
                                                                                                                      PB 05 89 03 11

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         EMPLOYMENT PRACTICES LIABILITY INSURANCE
      THIS INSURANCE PROVIDES CLAIMS MADE AND REPORTED COVERAGE. DEFENSE COSTS APPLY
     AGAINST THE LIMITS OF INSURANCE AND ARE SUBJECT TO THE DEDUCTIBLE. PLEASE READ THIS
       COVERAGE FORM CAREFULLY TO DETERMINE RIGHTS, DUTIES, COVERAGE AND COVERAGE
                                        RESTRICTIONS.
IF WE HAVE ISSUED THIS COVERAGE FORM BASED UPON YOUR APPLICATION FOR THIS INSURANCE,
        WE HAVE DONE SO BASED UPON INFORMATION ON THAT APPLICATION, WHICH IS A
               REPRESENTATION OF THE CORRECTNESS OF THE INFORMATION.
WE HAVE NO DUTY TO PROVIDE COVERAGE UNLESS THERE HAS BEEN FULL COMPLIANCE WITH ALL
      THE CONDITIONS, SECTION V AND ANY OTHER APPLICABLE COVERAGE CONDITIONS.
Throughout this Coverage form, the words "you" and "your" refer to the Named Insured shown in the Declarations
and any other person or organization qualifying as a Named Insured under this Coverage. The words "we", "us"
and "our" refer to the Company providing this insurance. The word "insured" means any person or organization
qualifying as such under Section II – WHO IS AN INSURED.

I.    COVERAGE                                                                              (a) After the Retroactive Date, if
      In consideration of the payment of premium and                                            any, shown in the Declarations;
      subject to the Limits of Insurance shown in the                                           and
      Declarations and all the definitions, exclusions,                                     (b) Before the end of the policy
      terms and conditions of this insurance form, we                                           period; and
      agree with you as follows:                                                        (4) A "claim" is both:
      1. Insuring Agreement                                                                 (a) First made against any insured,
          a. We will pay on behalf of the insured for                                           in accordance with paragraph c.
               "damages" in excess of the Deductible                                            below, during the policy period
               arising out of any "wrongful acts" to                                            or any Extended Reporting
               which this insurance applies.                                                    Period we provide under Section
               We have no obligation under this                                                 VI. EXTENDED REPORTING
               insurance to make payments or perform                                            PERIODS; and
               acts or services except as provided for                                      (b) Reported to us either (i) during
               in this paragraph and in paragraph 2.                                            the policy period or within thirty
               below.                                                                           (30) days thereafter; or (ii) with
          b. This insurance applies to such                                                     respect to any "claim" first made
               "damages" only if:                                                               during any Extended Reporting
                                                                                                Period we provide under Section
               (1) The "damages" result from "claims"
                                                                                                VI. EXTENDED REPORTING
                    made by:
                                                                                                PERIODS, during such
                    (a) "Employees";                                                            Extended Reporting Period.
                    (b) "Leased workers";
                    (c) "Temporary workers";
                    (d) Former "employees"; or
                    (e) Applicants for employment by
                        you;                                                        EXHIBIT
               (2) The "wrongful acts" take place in the
                    "coverage territory";                                                  2
               (3) Such "wrongful acts" occurred:


PB 05 89 03 11           Includes copyrighted material of Insurance Services Office, Inc., with its permission.          Page 1 of 12
       Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 32 of 50 PageID #:5


                                                                                                         BUSINESSOWNERS
                                                                                                                PB 05 89 03 11
       c. A "claim" will be deemed to have been                                     (1) The insured refuses to consent to
          made at the earlier of the following                                           any settlement we recommend; and
          times:                                                                    (2) Such recommended settlement is
          (1) When notice of such "claim" is                                             acceptable to the claimant.
               received and recorded by you or by                                   After such refusal, our liability under this
               us, whichever comes first; or                                        Coverage for such "claim" shall not
          (2) When we make settlement in                                            exceed the amount we would have paid
               accordance with paragraph 2.b.(2)                                    for "damages" and "defense expense" if
               below.                                                               the insured had consented to our
                                                                                    settlement recommendation. The
      d. All "claims" by one or more claimants for
                                                                                    insured shall thereafter be responsible
          "damages" based on or arising out of:
                                                                                    for the negotiation and defense of that
          (1) One "wrongful act"; or                                                "claim" at their own cost and without our
          (2) An “interrelated” series of "wrongful                                 involvement.
               acts";                                                           d. Our right and duty to defend such
          by one or more insureds shall be                                          "claims" ends when we have used up
          deemed to be one "claim" and to have                                      the Limit of Insurance available, as
          been made at the time the first of those                                  provided under Section III . LIMITS OF
          "claims" is made against any insured.                                     INSURANCE. This applies both to
      e. Each payment we make for "damages"                                         "claims" pending at that time and any
          or "defense expense" reduces the                                          that may be made.
          Amount of Insurance available, as                                     e. (1) When we control defense of a
          provided under Section III. LIMITS OF                                     "claim", we will pay associated "defense
          INSURANCE.                                                                expense" and choose a counsel of our
   2. Defense of Claims, Administrative                                             choice from the panel of attorneys we
      Hearings & Settlement Authority                                               have selected to deal with "wrongful
                                                                                    acts" "claims”.
      Subject to the limits of insurance, deductible,
      conditions, exclusions, definitions, and other                                If you give us a specific written request
      terms of this Coverage:                                                       at the time a "claim" is first made:
      a. We have the right and duty to defend                                       (a) You or any involved insured may
          "claims" against the insured seeking                                           select one of our panel of wrongful
          "damages" to which this insurance                                              act attorneys; or
          applies and to pay for related, "defense                                  (b) You or such insured may ask us to
          expense."                                                                      consider the approval of a defense
          However, we have no duty to:                                                   attorney of your or that insured’s
                                                                                         choice who is not on our panel.
          (1) Defend "claims" against the insured
               seeking "damages"; or                                                We will then use the attorney selected in
                                                                                    (a) above, or consider the request in (b)
          (2) Pay for related "defense expense",                                    above, if we deem it appropriate to
          when this insurance does not apply.                                       engage counsel for such "claim”.
      b. We may, at our sole discretion:                                        (2) If by mutual agreement or court order
          (1) Investigate any "wrongful act" that                                   the insured assumes control of the
               may result in "damages"; and                                         defense before the applicable Limit of
          (2) Settle any "claim" which may result,                                  Insurance is used up, the insured will be
               provided:                                                            allowed to select defense counsel and
                                                                                    we will reimburse the insured for
               (a) We have the insured’s written                                    reasonable "defense expense”. You and
                   consent to settle; and                                           any involved insured must:
               (b) The settlement is within the                                     (a) Continue to comply with Section V.
                   applicable Limit of Insurance                                         CONDITIONS, 4. Duties in Event of
                   available.                                                            “Wrongful Acts” or “Claims”.
      c. Our liability will be limited as described
          below if:

PB 05 89 03 11        Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 2 of 12
       Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 33 of 50 PageID #:5


                                                                                                         BUSINESSOWNERS
                                                                                                                PB 05 89 03 11
           (b) Direct defense counsel to:                                          proceeding which was initiated against
                                                                                   any insured; or
                (1) Furnish us with the additional
                     information we request to                                     (2) Facts and circumstances which
                     evaluate the “wrongful acts” or                               would cause a reasonable person to
                     “claim”; and                                                  believe a "claim" would be made and
                                                                                   which were known to any insured;
                (2) Cooperate with any counsel we
                     may select to monitor or                                      prior to the effective date of the earlier
                     associate in the defense of the                               of:
                     “wrongful acts” or “claim”.                                   (i) The first Coverage of this type that
      If we defend any insured under a reservation                                      we issued to you of which this
      of rights, both such insured’s counsel and                                        Coverage was an uninterrupted
      our counsel will be required to maintain                                          renewal of this type of coverage; or
      records pertinent to "defense expenses".                                     (ii) This Coverage.
      These records will be used to determine the                               b. Facts alleged or contained in any “claim”
      allocation of any "defense expenses" for                                     or “suit” which has been reported, or in
      which you or any insured may be solely                                       any circumstances of which notice has
      responsible, including defense of an                                         been given, under any policy of which
      allegation not covered by this insurance.                                    this coverage is a renewal or
      We will notify you in writing when the                                       replacement or which it may succeed in
      applicable limit of insurance has been used                                  time;
      up by the payment of judgments,                                           c. Loss of any benefit conferred or loss of
      settlements or “defense expense”. We will                                    any obligation imposed under an
      also initiate and cooperate in the transfer of                               express contract of employment.
      defense of any “claim” to an appropriate
                                                                                d. Any obligation to pay "damages" by
      insured for whom the duty to defend has
                                                                                   reason of the assumption of liability in
      ended by reason of Section I. COVERAGE
                                                                                   any contract or agreement.
      paragraph 2.d. above.
                                                                                   However, this exclusion does not apply
      f. Upon notice to us and with our prior
                                                                                   to liability for "damages" that the insured
           approval, the first Named Insured is
                                                                                   would have in the absence of the
           authorized to act on behalf of all
                                                                                   contract or agreement.
           insureds with respect to the payment of
           "damages" in settlement of any                                       e. Liability arising under any of the
           Administrative Hearing or other non-                                    following laws:
           judicial proceeding before the Federal                                  (1) Any workers compensation,
           Equal Employment Opportunity                                                 disability benefits or unemployment
           Commission, or any similar Federal,                                          compensation law, or any similar
           state or local body or commission. This                                      law.
           authorization is limited to the sum of:                                      However, this exclusion shall not
           (1) "Damages" covered by this                                                apply to any "claim" based upon,
                Coverage; and                                                           arising from or in consequence of
           (2) "Defense expenses", as defined in                                        any actual or alleged retaliatory
                paragraph 5.d. in Section VII.                                          treatment of the claimant by the
                DEFINITIONS;                                                            insured on account of the claimant's
                                                                                        exercise of rights pursuant to any
           in a total amount not to exceed two
                                                                                        such law;
           times the amount of the Deductible
           stated in the Declarations.                                             (2) Employees' Retirement Income
                                                                                        Security Act of 1974, Public Law 93-
   3. Exclusions
                                                                                        406, (ERISA) as now or hereafter
      This insurance does not apply to "claims"                                         amended, or any similar state or
      based on, arising out of, or in any way                                           other governmental law. This
      involving:                                                                        includes
      a. (1) "Wrongful acts" which were the
           subject of any demand, suit or other


PB 05 89 03 11        Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 3 of 12
       Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 34 of 50 PageID #:5


                                                                                                          BUSINESSOWNERS
                                                                                                                 PB 05 89 03 11
                 (a) Fiduciary liability;                                                shown in items e.(1) and e.(3)
                                                                                         above.
                 (b) Liability arising out of the
                      administration of any employee                             f. Oral or written publication of material, if
                      benefit plan; and                                             such material:
                 (c) Any other liability under any                                  (1) Was published by or at the direction
                      such laws;                                                         of the insured with knowledge of the
                                                                                         material's falsity; or
           (3) The Fair Labor Standards Act, or
                 any state or common law wage or                                    (2) Was first published before the
                 hour law, including, but not limited to                                 Retroactive Date, if any, shown in
                 laws governing minimum wages,                                           the Declarations.
                 hours worked, overtime                                          g. Dishonest, criminal or fraudulent acts of
                 compensation and including any                                     the insured.
                 recordkeeping and reporting related                             h. The willful failure by the insured or with
                 thereto.                                                           the insured’s consent to comply with any
                 This exclusion includes actions or                                 law or any governmental or
                 claims brought by or on behalf of                                  administrative order or regulation
                 individuals or agencies seeking                                    relating to “employment practices”.
                 wages, fines, penalties, taxes,                                    Willful, as used in this exclusion h.,
                 disgorgement or other affirmative                                  means acting with intentional or reckless
                 relief or compensation.                                            disregard for such employment related
                 This exclusion does not include                                    laws, orders or regulations.
                 claims based on the Equal Pay Act                                  The enforcement of this exclusion
                 or retaliation related to Equal Pay                                against any insured shall not be imputed
                 Act claims;                                                        to any other insured.
           (4) The National Labor Relations Act;                                 i. "Bodily injury”.
           (5) The Worker Adjustment and                                         j. "Employment practices" which occur
                 Retraining Notification Act (Public                                when or after:
                 Law 100-379);
                                                                                    (1) You file for or are placed in any
           (6) The Consolidated Omnibus Budget                                           bankruptcy, receivership, liquidation
                 Reconciliation Act of 1985; or                                          or reorganization proceeding; or
           (7) The Occupational Safety and Health                                   (2) Any other business entity acquires
                 Act.                                                                    an ownership interest in you, which
       This exclusion e. (1) – (7) also applies to:                                      is greater than fifty percent.
           (i) Any rules or regulations                                          k. Costs of complying with physical
                 promulgated under any of the                                       modifications to your premises or any
                 foregoing and amendments thereto,                                  changes to your usual business
           (ii) Any similar provisions of any federal,                              operations as mandated by the
                 state or local law,                                                Americans with Disabilities Act of 1990
                                                                                    including any amendment thereto, or any
           (iii) That part of any "damages" awarded
                                                                                    similar federal, state or local law.
                 for the cost or replacement of any
                 insurance benefits due or alleged to                               This exclusion also applies to any
                 be due to any current or former                                    "claim" based upon, arising from or in
                 “employee”, and                                                    consequence of any actual or alleged
                                                                                    retaliatory treatment of the claimant by
           (iv) Any "claim" based upon, arising
                                                                                    the insured on account of the claimant's
                 from or in consequence of any
                                                                                    exercise of rights pursuant to any such
                 actual or alleged retaliatory
                                                                                    law described in this item k.
                 treatment of the claimant by the
                 insured on account of the claimant's
                 exercise of rights pursuant to any
                 such law described in this item e.
                 This provision e.(iv) does not apply
                 to the specific retaliation exceptions

PB 05 89 03 11         Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 4 of 12
        Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 35 of 50 PageID #:5


                                                                                                           BUSINESSOWNERS
                                                                                                                  PB 05 89 03 11
        l.  Lockout, strike, picket line, related                           4. Any organization you newly acquire or form,
            worker replacements or other similar                                 other than a partnership or joint venture, and
            actions resulting from labor disputes or                             over which you maintain ownership or
            labor negotiations.                                                  majority interest, will qualify as a Named
                                                                                 Insured if there is no other similar insurance
            This exclusion also applies to any
                                                                                 available to that organization. However:
            "claim" based upon, arising from or in
            consequence of any actual or alleged                                 a. You must provide us notice of such
            retaliatory treatment of the claimant by                                  acquisition or formation within 30 days of
            the insured on account of the claimant's                                  the effective date of your acquisition or
            exercise of rights pursuant to labor                                      formation;
            disputes or labor negotiations.                                      b. Coverage under this provision is
       m. Any class action suit involving more than                                   afforded only until the 90th day after you
            one franchisee of the same franchisor.                                    acquire or form the organization or the
                                                                                      end of the policy period, whichever is
II. WHO IS AN INSURED
                                                                                      earlier;
    1. For purposes of this insurance coverage, if
                                                                                 c. Coverage does not apply to any
       you are designated in the Declarations as:
                                                                                      "wrongful acts" that occurred before you
       a. An individual, you and your spouse are                                      acquired or formed the organization; and
            insureds, but only with respect to the
                                                                                 d. You must pay us any additional premium
            conduct of a business of which you are
                                                                                      due as a condition precedent to the
            the sole owner.
                                                                                      enforceability of this additional extension
       b. A partnership or joint venture, you are an                                  of coverage.
            insured. Your current or former
                                                                                 This paragraph does not apply to any
            members, your partners, and their
                                                                                      organization after it is shown in the
            spouses are also insureds, but only with
                                                                                      Declarations.
            respect to the conduct of your business.
                                                                            No person or organization is an insured with
       c. A limited liability company, you are an
                                                                            respect to the conduct of any current or past
            insured. Your current or former
                                                                            partnership, joint venture or limited liability
            members are also insureds, but only
                                                                            company that is not shown as a Named Insured
            with respect to the conduct of your
                                                                            in the Declarations.
            business. Your current or former
            managers are insureds, but only with                       III. LIMITS OF INSURANCE
            respect to their duties as your                                 1. The Amount of Insurance stated as
            managers.                                                            Aggregate Limit on the Coverage
       d. An organization other than a partnership                               Declarations is the most we will pay for the
            or joint venture, you are an insured. Your                           sum of:
            current or former directors are insureds,                            a. “Damages” for all “claims” arising out of
            but only with respect to their duties as                                  any actual or alleged "wrongful acts"
            your directors.                                                           covered by this insurance; and
    2. Your current or former "employees" are also                               b. “Defense expense” for all "claims"
       insureds, but only for acts within the scope                                   seeking "damages" payable under
       of their employment by you or while                                            paragraph a. above.
       performing duties related to the conduct of                               Each payment we make for such "damages"
       your business.                                                            or “defense expenses" reduces the
    3. Any heirs, executors, administrators,                                     Aggregate Limit by the amount of the
       assignees or legal representatives of any                                 payment.
       individual insured in subparagraphs 1. and 2.                             This reduced limit will then be the Amount of
       above, in the event of the death, bankruptcy                              Insurance available for further "damages"
       or incapacity of such insured, shall be                                   and "defense expenses" under this
       insureds, but only to the extent this                                     Coverage.
       insurance would have been available to such
       insured but for their death, bankruptcy or
       incapacity.


PB 05 89 03 11         Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 5 of 12
         Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 36 of 50 PageID #:5


                                                                                                         BUSINESSOWNERS
                                                                                                               PB 05 89 03 11
    2. Subject to paragraph 1. above, the Amount                              any "defense expense" incurred by us in
         of Insurance stated as the Each "Claim"                              connection with that "claim".
         Limit of Insurance is the most we will pay in                     4. The terms of this insurance apply
         excess of the Deductible as further                                  irrespective of the application of the
         described in Section IV. DEDUCTIBLE for                              deductible, including those with respect to:
         the sum of:                                                          a. Our right and duty to defend any “claims”
         a. "Damages":                                                             seeking those “damages”; and
              (1) For injury arising from "wrongful                           b. Your and any involved insured’s duties in
                  acts" covered by this insurance; and                             the event of a ”claim”.
              (2) Arising out of one "claim”; and                          5. We may pay any part or all of the deductible
         b. "Defense expense" associated with that                            to effect settlement of any "claim" and, upon
              specific "claim" in item 2.a. immediately                       notification of the action taken, you shall
              preceding.                                                      promptly reimburse us for such part of the
                                                                              deductible as we may have paid for
    3. In addition to the payments for "damages"
                                                                              "damages" or "defense expense".
         and "defense expense" in paragraphs 1. and
         2. above, we will also pay all interest on the                    6. The application of the deductible does not
         full amount of any judgment that accrues                             reduce the applicable Limits of Insurance.
         after entry of the judgment and before we                      V. CONDITIONS
         have paid, offered to pay, or deposited in                        1. Bankruptcy
         court the amount available for the judgment
         under the provisions of paragraphs 1. and 2.                         Subject to exclusion j.(1), the bankruptcy or
         above.                                                               insolvency of the insured or of the insured's
                                                                              estate will not relieve us of our obligations
    The Limits of Insurance of this Coverage apply                            under this insurance.
    separately to each consecutive annual period
    and to any remaining period of less than 12                            2. Cancellation
    months, starting with the beginning of the policy                         The policy shall terminate at the earliest of
    period shown in the Declarations, unless the                              the following:
    policy period is extended after issuance for an                           a. The effective date of cancellation stated
    additional period of less than 12 months. In that                              in a written notice of cancellation from us
    case, the additional period will be deemed part of                             to you if the policy is cancelled for failure
    the last preceding period for purposes of                                      to pay a premium when due provided
    determining the Limits of Insurance.                                           such notice is mailed to you at least ten
IV. DEDUCTIBLE                                                                     (10) days prior to the effective date of
    1. A deductible applies to all "damages" for                                   cancellation. The mailing of such notice
         injury arising from "wrongful acts" and any                               shall be sufficient notice and the
         "defense expense" however caused.                                         effective date of cancellation stated in
                                                                                   the notice shall become the end of the
    2. Our obligation to pay "damages" and                                         “policy period”. Any earned premium
         "defense expense" on behalf of any insured                                shall be computed in accordance with
         applies only to the sum of the amount of                                  the customary short rate table and
         "damages" and "defense expense" for any                                   procedure;
         one "claim" which are in excess of the
         deductible amount stated in the                                      b. The effective date of cancellation stated
         Declarations.                                                             in a written notice of termination from us
                                                                                   to you if the policy is cancelled for any
    3. Your obligation is to pay the deductible                                    reason other than nonpayment of
         applicable to each "claim" made against this                              premium, provided such notice is mailed
         insurance. That deductible applies to the                                 to you at least sixty (60) days prior to the
         sum of all "damages" because of injury                                    effective date of cancellation. The
         arising from "wrongful acts" paid for any one                             mailing of such notice shall be sufficient
         "claim" and applicable "defense expense"                                  notice and the effective date of
         associated therewith. If there should be no                               cancellation stated in the notice shall
         "damages" paid for a "claim", you are still                               become the end of the “policy period”.
         obligated to pay the applicable deductible for                            Any earned premium shall be computed
                                                                                   pro rata;
PB 05 89 03 11          Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 6 of 12
       Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 37 of 50 PageID #:5


                                                                                                               PB 05 89 03 11

       c. Upon receipt by us of the policy                                      b. If a "claim" is received by any insured:
          surrendered by you. Any earned                                           (1) You must immediately record the
          premium shall be computed in                                                  specifics of the "claim" and the date
          accordance with the customary short                                           received;
          rate table and procedure;
                                                                                   (2) You and any other involved insured
      d. Upon transmittal to us of written notice                                       must see to it that we receive written
          of termination from you stating when                                          notice of the "claim", as soon as
          thereafter such termination shall be                                          practicable, but in any event we
          effective. Any earned premium shall be                                        must receive notice either:
          computed in accordance with the
                                                                                        (a) During the policy period or within
          customary short rate table and
                                                                                             thirty (30) days thereafter; or
          procedure; or
                                                                                        (b) With respect to any "claim" first
      e. Upon expiration of the Policy Period as
                                                                                             made during any Extended
          set forth in the Declarations.
                                                                                             Reporting Period we provide
   3. Changes                                                                                under Section VI. EXTENDED
      This Coverage contains all agreements                                                  REPORTING PERIODS, during
      between you and us concerning the                                                      such Extended Reporting
      insurance afforded. The first Named Insured                                            Period.
      shown in the Declarations is authorized to                                        As a condition precedent for
      make changes in the terms of this Coverage                                        coverage under this insurance,
      with our consent. This Coverage's terms can                                       notice of a “claim” must include the
      be amended or waived only by endorsement                                          detailed information required in
      issued by us and made a part of this                                              paragraphs 4.a.(1), (2) and (3); and
      Coverage.
                                                                                    (3) You and any other involved insured
   4. Duties in the Event of "Wrongful Acts" or                                         must:
      "Claims"                                                                          (a) Immediately send us copies of
      a. You must see to it that we are notified as                                          any demands, notices,
          soon as practicable of any specific                                                summonses or legal papers
          "wrongful acts" which you believe may                                              received in connection with the
          result in an actual "claim". Your belief                                           "claim";
          must be reasonably certain as the result                                      (b) Authorize us to obtain records
          of specific allegations made by a                                                  and other information;
          potential claimant or such potential
          claimant's representative, or as the                                          (c) Cooperate with us in the
          result of specifically identifiable injury                                         investigation, settlement or
          sustained by a potential claimant.                                                 defense of the "claim"; and
          Notices of “wrongful acts” should include                                     (d) Assist us, upon our request, in
          the following detailed information:                                                the enforcement of any right
          (1) How, when and where such                                                       against any person or
               "wrongful acts" took place;                                                   organization, which may be
                                                                                             liable to the insured because of
          (2) The names and addresses of any                                                 injury or damage to which this
               potential claimants and witnesses;                                            insurance may also apply.
               and
          (3) The nature of any injury arising out
               of such "wrongful acts".
          Notice of such "wrongful acts" is not
          notice of a "claim", but preserves any
          insured's rights to future coverage for
          subsequent "claims" arising out of such
          "wrongful acts" as described in the Basic
          Extended Reporting Period of Section
          VI. EXTENDED REPORTING
          PERIODS.

PB 05 89 03 11        Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 7 of 12
       Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 38 of 50 PageID #:5


                                                                                                           BUSINESSOWNERS
                                                                                                                 PB 05 89 03 11
       c.  No insureds will, except at their own                                for "damages" that are not payable under the
           cost, voluntarily make a payment,                                    terms of this Coverage or that are in excess
           assume any obligation, or incur any                                  of the applicable limit of insurance. An
           expense without our consent, other than                              agreed settlement means a settlement and
           those specific payments authorized in                                release of liability signed by us, the insured
           Section I. COVERAGE, under paragraph                                 and the claimant or the claimant's legal
           2.f. of DEFENSE OF CLAIMS,                                           representative.
           ADMINISTRATIVE HEARINGS &                                        8. Other Insurance
           SETTLEMENT AUTHORITY.                                                If other valid and collectible insurance is
   5. Examination of Your Books and Records                                     available to the insured for "damages" or
      We may examine and audit your books and                                   "defense expense" we cover under this
      records as they relate to this insurance at                               Coverage, our obligations are limited as
      any time during the policy period and up to                               follows:
      three years thereafter.                                                   a. As this insurance is primary insurance,
   6. Inspections and Surveys                                                        our obligations are not affected unless
                                                                                     any of the other insurance is also
      We have the right but are not obligated to:
                                                                                     primary. Then, we will share with all that
      a. Make inspections and surveys at any                                         other insurance by the method
           time;                                                                     described in b. below.
      b. Give you reports on the employment                                     b. If all of the other insurance permits
           conditions we find; and                                                   contribution by equal shares, we will
      c. Recommend procedures, guidelines and                                        follow this method also.
           changes.                                                                  Under this method, each insurer
      Any inspections, surveys, reports or                                           contributes equal amounts until it has
      recommendations relate only to insurability                                    paid its applicable limit of insurance or
      and the premiums to be charged. We do not                                      none of the loss remains, whichever
      undertake to perform the duty of any person                                    comes first.
      or organization to provide for the health or                                   If any of the other insurance does not
      safety of, or lawful practices towards your                                    permit contribution by equal shares, we
      workers or the public. We do not warrant                                       will contribute by limits.
      that conditions:
                                                                                     Under this method, each insurer's share
      (i) Are safe or healthful; or                                                  is based on the ratio of its applicable
      (ii) Comply with laws, regulations, codes or                                   limit of insurance to the total applicable
           standards as they relate to the purpose                                   limits of insurance of all insurers.
           of this or any other insurance.                                  9. Payment of Premiums and Deductibles
      This condition applies not only to us, but also                           Amounts
      to any rating, advisory, rate service or similar                          a. We will compute all premiums for this
      organization, which makes insurance                                            insurance in accordance with our rules
      inspections, surveys, reports or                                               and rates; and
      recommendations on our behalf.
                                                                                b. The first Named Insured shown in the
   7. Legal Action Against Us                                                        Declarations is responsible for the
      No person or organization has a right under                                    payment of all premiums and
      this Coverage:                                                                 deductibles due and will be the payee for
      a. To join us as a party or otherwise bring                                    any return premiums we pay.
           us into a "claim" seeking "damages"                              10. Representations
           from any insured; or                                                 By accepting this Coverage you agree:
      b. To sue us on this Coverage unless all of                               a. The statements in the Application are
           its terms have been fully complied with.                                  accurate and complete;
      Any person or organization may sue us to                                  b. Those statements are the basis of this
      recover on an agreed settlement or on a                                        endorsement and are to be considered
      final judgment against an insured obtained                                     as incorporated into and constituing a
      after an actual trial, but we will not be liable                               part of the Policy;

PB 05 89 03 11         Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 8 of 12
         Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 39 of 50 PageID #:5


                                                                                                                  PB 05 89 03 11

         c.    Those statements are material to the                      VI. EXTENDED REPORTING PERIODS
               acceptance of the risk assumed by the                         1. We will provide Extended Reporting Periods,
               company; and                                                     as described below, if:
         d. Since we have issued this endorsement                               a. This Coverage is cancelled or not
               in reliance upon your representations,                                renewed; or
               this insurance is voidable if any material
               fact or circumstance relating to the                             b. We renew or replace this Coverage with
               subject of this insurance is omitted or                               insurance that:
               misrepresented in your application.                                   (1) Has a Retroactive Date later than
         Coverage provided elsewhere in this policy                                       the date shown in the Declarations;
         for unintentional errors or omissions do not                                     or
         apply to an application for or coverage                                     (2) Does not apply on a claims-made
         provided by this endorsement.                                                    basis.
   11.   Separation Of Insureds                                              2. Extended Reporting Periods do not extend
                                                                                the policy period or change the scope of
         Except with respect to the Limits of
                                                                                coverage provided. They apply only to
         Insurance, and any rights or duties
                                                                                "claims" as the result of "wrongful acts"
         specifically assigned in this Coverage to the
                                                                                committed after the Retroactive Date, if any,
         first Named Insured, this insurance applies:
                                                                                shown in the Declarations and before the
         a. As if each Named Insured were the only                              end of the policy period. Once in effect,
               Named Insured; and                                               Extended Reporting Periods may not be
         b. Separately to each insured against                                  cancelled.
               whom "claim" is made.                                         3. Extended Reporting Periods do not reinstate
   12.   Sole Agent                                                             or increase the Limits of Insurance.
         The first Named Insured is authorized to act                        4. A Basic Extended Reporting Period is
         on behalf of all insureds as respects the                              automatically provided without additional
         giving or receiving of notice of cancellation                          charge. This period starts with the end of the
         or nonrenewal, receiving premium refunds,                              policy period and lasts for:
         requesting any Supplemental Extended                                   a. Five years with respect to "claims"
         Reporting Period and agreeing to any                                        arising out of "wrongful acts" which had
         changes in this Coverage.                                                   been properly reported to us before the
   13.   Transfer Of Rights Of Recovery Against                                      end of the policy period in accordance
         Others To Us                                                                with Section V. CONDITIONS, under
                                                                                     paragraph 4.a. of Duties in the Event of
         If the insured has rights to recover all or part
                                                                                     "Wrongful Acts" or "Claims"; and
         of any payment we have made under this
         insurance, those rights are transferred to us.                         b. Sixty-days with respect to "claims"
         The insured must do nothing after loss to                                   arising from "wrongful acts" not
         impair them. At our request, the insured will                               previously reported to us.
         sue those responsible or transfer those                                The Basic Extended Reporting Period does
         rights to us and help us enforce them.                                 not apply to "claims" that are covered under
   14.   Transfer of Your Rights and Duties Under                               any subsequent insurance you purchase, or
         This Coverage                                                          that would be covered but for exhaustion of
                                                                                the amount of insurance applicable to such
         Your rights and duties under this Coverage
                                                                                claims.
         may not be transferred without our written
         consent.                                                            5. A Supplemental Extended Reporting Period
                                                                                is available, but only by endorsement and for
   15.   When We Do Not Renew                                                   an extra charge. This supplemental period
         If we decide not to renew this insurance, we                           starts when the Basic Extended Reporting
         will mail or deliver to the first Named Insured                        Period set forth in paragraph 4.b. above
         shown in the Declarations written notice of                            ends. You must give us a written request for
         the nonrenewal not less than 30 days before                            the endorsement, and its length, within 30
         the expiration date. If notice is mailed, proof                        days after the end of the policy period. The
         of mailing will be sufficient proof of notice.                         Supplemental Extended Reporting Period
                                                                                will not go into effect unless you pay the
PB 05 89 03 11           Includes copyrighted material of Insurance Services Office, Inc., with its permission.     Page 9 of 12
         Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 40 of 50 PageID #:5


PB 05 89 03 11

          additional premium when due. We will                                  finding will take place, when either is the
          determine the additional premium in                                   result of any “wrongful act” to which this
          accordance with our rules and rates. In                               insurance applies. This includes:
          doing so, we may take into account the                                (i) An arbitration proceeding in which such
          following:                                                                  "damages" are claimed and to which the
          a. The exposures insured;                                                   insured submits with our consent;
          b. Previous types and amounts of                                      (ii) Any other alternative dispute resolution
               insurance;                                                             proceeding in which such "damages" are
          c. Limits of Insurance available under this                                 claimed and to which the insured
               Coverage for future payment of                                         submits with our consent; or
               "damages" or "defense expense"; and                              (iii) Any administrative proceedings as
          d. Other related factors.                                                   established under federal, state or local
                                                                                      laws applicable to “wrongful acts”
          The additional premium will not exceed
                                                                                      covered under this insurance.
          200% of the annual premium for this
          Coverage.                                                          3. "Coverage territory" means:
     6. The Supplemental Extended Reporting                                     a. The United States of America (including
          Period Endorsement we issue shall set forth                                 its territories and possessions) and
          the terms, not inconsistent with this VI.                                   Puerto Rico; or
          EXTENDED REPORTING PERIODS,                                           b. Anywhere in the world with respect to
          including a provision to the effect that the                                the activities of a person whose place of
          insurance afforded for "claims" first received                              employment is in the territory described
          during such period is excess over any other                                 in paragraph 3.a. above, while he or she
          valid and collectible insurance available                                   is away for a short time on your
          under policies in force after the                                           business, provided that the insured’s
          Supplemental Extended Reporting Period                                      responsibility to pay "damages" is
          begins.                                                                     determined in a suit on the merits (or
VII. DEFINITIONS                                                                      any type of civil proceeding described
                                                                                      under the definition of "claim") in and
     The following words or phrases, which appear in
                                                                                      under the substantive law of the United
     quotation marks throughout this Coverage Form
                                                                                      States of America (including its
     and any of its endorsements, are defined as
                                                                                      territories and possessions) or Puerto
     follows:
                                                                                      Rico.
     1. "Bodily injury" means physical injury to the
                                                                             4. "Damages" means monetary amounts to
          body, sickness or disease sustained by a
                                                                                which this insurance applies and which the
          person as the result of direct physical injury
                                                                                insured is legally obligated to pay as
          to the body, including death resulting from
                                                                                judgments or awards, or as settlements to
          any of these at any time. "Bodily injury" does
                                                                                which we have agreed in writing.
          not include mental anguish that results from
          a “wrongful act”.                                                     "Damages" include:
     2. "Claim" means written or oral notice                                    a. "Pre-judgment interest" awarded against
          presented by:                                                               the insured on that part of the judgment
                                                                                      we pay;
          a. Any "employee," "leased worker,"
               "temporary worker," former "employee"                            b. Any portion of a judgment or award, to
               or applicant for employment by you; or                                 the extent allowed by law, that
                                                                                      represents a multiple of the
          b. The EEOC or any other federal, state or
                                                                                      compensatory amounts, punitive or
               local administrative or regulatory agency
                                                                                      exemplary damages; and
               on behalf of a person described in
               paragraph 2.a. above,                                            c. Statutory attorney fees.
          alleging that the insured is responsible for                          "Damages" do not include:
          "damages" as a result of injury arising out of                        (1) Civil, criminal, administrative or other
          any “wrongful act”.                                                         fines or penalties;
          "Claim" includes any civil proceeding in
          which either "damages" are alleged or fact

Page 10 of 12               Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 05 89 03 11
       Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 41 of 50 PageID #:5


                                                                                                               PB 05 89 03 11

      (2) Equitable relief, injunctive relief,                                 c. A “temporary worker”.
           declarative relief or any other relief or                           However, "employee" does not include any:
           recovery other than money; or
                                                                                   (1) Independent contractor;
      (3) Judgments or awards because of acts
                                                                                   (2) Any employees of any independent
           deemed uninsurable by law.
                                                                                   contractor while acting within the scope
   5. "Defense expense" means payments                                             of their employment; or
      allocated to a specific "claim" for its
                                                                                   (3) Any "leased worker".
      investigation, settlement, or defense,
      including:                                                           7. "Employment Practices" means any
                                                                               remedy which is sought by any of your:
      a. Attorney fees and all other litigation
           expenses.                                                           a. "Employees";
      b. The cost of bonds to appeal a judgment                                b. "Leased workers";
           or award in any "claim" we defend. We                               c. Former "employees"; or
           do not have to furnish these bonds.                                 d. Applicants for employment by you,
      c. The cost of bonds to release                                          under any civil employment law whether
           attachments, but only for bond amounts                              federal, state or local and whether arising
           within the Amount of Insurance                                      out of statutory or common law, because of
           available. We do not have to furnish                                any of the following actual or alleged
           these bonds.                                                        practices:
      d. Reasonable expenses incurred by the                                   (1) Wrongful refusal to employ a qualified
           insured at our request to assist us in the                              applicant for employment;
           investigation or defense of any "claim",
           including actual loss of earnings up to                             (2) Wrongful failure to promote;
           $250 a day because of time off from                                 (3) Wrongful deprivation of career
           work.                                                                   opportunity;
      e. All court costs taxed against the insured                             (4) Wrongful demotion, evaluation,
           in the "claim". However, these                                          reassignment or discipline;
           payments do not include attorney’s fees                             (5) Wrongful termination of employment,
           or attorney’s expenses taxed against the                                including constructive discharge;
           insured.                                                            (6) Employment related misrepresentation;
      "Defense expense" does not include:                                      (7) Harassment, coercion, discrimination or
      (1) Salaries and expenses of our employees                                   humiliation as a consequence of race,
           or your "employees", other than:                                        color, creed, national origin, marital
           (a) That portion of our employed                                        status, medical condition, gender, age,
                attorneys' fees, salaries and                                      physical appearance, physical and/or
                expenses allocated to a specific                                   mental impairments, pregnancy, sexual
                "claim" for the defense of the                                     orientation or sexual preference or any
                insured; or                                                        other protected class or characteristic
           (b) The expenses described in                                           established by any applicable federal,
                paragraph d. above; or                                             state or local statute; or
      (2) Interest on the full amount of any                                   (8) Oral or written publication of material
           judgment that accrues after entry of the                                that:
           judgment and before we have paid,                                       (a) Slanders;
           offered to pay, or deposited in court the                               (b) Defames or libels; or
           amount available for the judgment under                                 (c) Violates or invades a right of
           the provisions of Section III. LIMITS OF                                      privacy.
           INSURANCE.
                                                                           8. "Interrelated” means having as a common
   6. "Employee" means:                                                        nexus any fact, circumstance, situation,
      a. A person employed by you for wages or                                 event, transaction, cause or series of related
           salary;                                                             facts, circumstances, situations, events,
      b. A person who is a current or former                                   transactions or causes.
           member of your board of directors; or

PB 05 89 03 11        Includes copyrighted material of Insurance Services Office, Inc., with its permission.    Page 11 of 12
       Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 42 of 50 PageID #:5


PB 05 89 03 11

   9. "Leased worker" means a person leased to                            11. "Temporary worker" means a person who
       you by a labor leasing firm under an                                   is furnished to you to substitute for a
       agreement between you and the labor                                    permanent "employee" on leave or to meet
       leasing firm to perform duties related to the                          seasonal or short-term workload conditions.
       conduct of your business. "Leased worker"
                                                                          12. “Wrongful Acts” means “employment
       does not include a "temporary worker".
                                                                              practices”.
   10. "Pre-judgment interest" means interest
       added to a settlement, verdict, award or
       judgment based on the amount of time prior
       to the settlement, verdict, award or
       judgment, whether or not made part of the
       settlement, verdict, award or judgment.




Page 12 of 12            Includes copyrighted material of Insurance Services Office, Inc., with its permission.   PB 05 89 03 11
                                                                                                                    Sean Kelly
                                                                                                                    Page 1 of 3


                                                                                                                    Date prepared         December 5, 2019
                                                                                                                    Notice of loss date   November 13, 2019
                                                                                                                    Claim number          854203-GJ
                                                                                                                    Policy number         ACP BPFL3028304861
                                                                                                                    Questions?            Contact Claims Associate
                                                                                                                                          Marc Lim, Esq.
                                                                                                                                          LIMM1@nationwide.com
                                                                                                                                          Phone 212-329-6936
                                                                                                                                          Fax [employee fax phone]
                              Sean Kelly
                              1591 S Randall Rd
                              Algonquin, IL 60102




                              Claim details                                                                                        EXHIBIT
                              Insurer:                                         Allied Insurance Co. of America
                              Policyholder:                                    Corral Three LLC                                            3
                              Claimant:                                         Erika Camp
                              Claim number:                                    854203-GJ
                              Loss date:                                       January 18, 2019
                              Loss location:                                   1591 S RANDALL RD, ALGONQUIN, IL 60102-5933

                              Dear Sean Kelly,

                              Nationwide on behalf of Allied Insurance Co of America (“Insurer”) again acknowledges receipt of the
                              following information:

                              1) A Charge of Discrimination (“Charge”), dated January 18, 2019 (it is the Insurer’s understanding,
                              based on representations by the Insured, that the Charge was received in either April or May of 2019),
                              dual filed with the Illinois Department of Human Rights and the Equal Employment Opportunity
                              Commission (“EEOC”) on behalf of Erika Camp (“Plaintiff”) against Corral Three, LLC (“Insured”);

                              2) A Complaint, dated September 25, 2019, filed in the Circuit Court of the Sixteenth Judicial Circuit,
                              Kane County, Illinois, Case No. 19-L-000453 (“Complaint”), served on October 3, 2019, by Plaintiff
                              against the Insured and Diego Cancela -Arcos (the undersigned was advised that Diego Cancela-Arcos
                              is an Employee of the Insured, and therefore, an Insured Person under the Policy).

                              We are directing this letter to you as the authorized representative of the Insured. To the extent that
                              you are not acting on their behalf for insurance coverage purposes, we ask that you forward a copy of
                              this letter to their insurance representatives, and forward to us the correct contact information.

                              The Policy contains General Liability Insurance, in addition to Employment Practices Liability Insurance.
                              Based on the allegations in this matter, only the Employment Practices Liability Insurance would apply,
Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 43 of 50 PageID #:5



                              therefore, the Insurer has only reviewed this matter under the Employment Practices Liability Insurance.

                              For the reasons set forth below, the Insurer respectfully denies coverage for this matter. Should you
                              have any questions or concerns after reading this letter, please feel free to contact me at any time. To
                              assist you in understanding this letter, we suggest that the Policy be reviewed together with this letter.
                              This letter does not modify the terms and conditions of the Policy. Please note that the words that
                              appear in bold are defined in the Policy.

                              A. Policy
                                                                                             Sean Kelly
                                                                                             Claim # 854203-GJ
                                                                                             Page 2 of 3




                              This matter was reviewed under the Policy, specifically the Employment Practices Liability Insurance
                              Endorsement (“EP Coverage Section”) of the Policy, which has a Policy Period effective from June 6,
                              2018 to June 6, 2019. The EP Coverage Section provides a $100,000 maximum aggregate for all
                              Damages and Defense Expense and a Deductible of $2,500 for each Claim. The Policy has a Retroactive
                              Date of June 6, 2017.

                              The Insuring Agreement of the EP Coverage Section provides that the Insurer will pay on behalf of the
                              Insured for Damages in excess of the Deductible arising out of any Wrongful Acts to which this
                              insurance applies, by reason of a Claim first made against any Insured during the Policy Period and
                              reported to us during the Policy Period or within thirty (30) days thereafter.

                              Section I.1.4.d., Insuring Agreement, of the EP Coverage Section provides in pertinent part that all
                              Claims by one or more claimants for Damages based on or arising out of … an Interrelated (means
                              having as a common nexus any fact, circumstance, situation, event, transaction, cause or series of
                              related facts, circumstances, situations, events, transactions or causes) series of Wrongful Acts … by one
                              or more Insureds shall be deemed to be one Claim and to have been made at the time the first of those
                              Claims is made against any Insured.


                              B. Complete Denial of Coverage

                              Based on the information currently known to the Insurer, no coverage is available for the Charge nor the
                              Complaint under the EP Coverage Section. Accordingly, for the reasons set forth below, the Insurer
                              shall not be liable for any amounts, including but not limited to any defense fees or expenses or
                              indemnity, incurred by the Insureds in connection with this matter. As the Insurer will not be providing
                              a defense, the Insured should take the necessary steps to protect its interests.
                              In pertinent part, a Claim is defined at EP Coverage Section VII.2. to mean written or oral notice
                              presented by … the EEOC or any other federal, state or local administrative or regulatory agency …
                              alleging that the Insured is responsible for Damages as a result of injury arising out of any Wrongful Act
                              … Claim includes any civil proceeding in which either Damages are alleged or fact finding will take place
                              … This includes … any administrative proceedings as established under federal, state or local laws. As
                              such, the Charge constitutes a Claim under the Policy. This matter was a Claim as of April or May 2019
                              (date Insured received the Charge).

                              The Charge and Complaint both contain the same allegations of sexual harassment and hostile work
                              environment, therefore, under Section I.1.4.d. of the Policy, they are considered a single Claim deemed
                              to have been made in April or May 2019. Therefore, the Claim was made in the Policy Period from June
                              6, 2018 to June 6, 2019.

                              The Claim was not reported to the Insurer until November 12, 2019, approximately 5 months after the
                              end of the Policy Period. For this reason, the Insuring Agreement of the EP Coverage Section is not
                              triggered, and no coverage is available for this matter under the EP Coverage Section.
Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 44 of 50 PageID #:5




                              C. Policy ACP BPFL 3028304861

                              Notice of this matter was also submitted under Policy No. ACP BPFL 3028304861. The Insurer issued
                              Policy No. ACP BPFL 3028304861 to the Insured for the Policy Period from June 6, 2019 to June 6,
                              2020.

                              As discussed above, the Claim was made on or about April or May 2019, which is prior to the Policy
                              Period. As such, the Claim was not made during the Policy Period and, therefore, the Insuring
                              Agreement has not been triggered and coverage is unavailable under Policy No. ACP BPFL
                              3028304861.
                                                                                              Sean Kelly
                                                                                              Claim # 854203-GJ
                                                                                              Page 3 of 3




                              D. Conclusion

                              In light of the foregoing analysis, we have not set forth all potential and actual coverage issues
                              presented by this matter. We note that other provisions may also be potentially applicable to bar or
                              limit coverage. The Insurer reserves all rights with respect to these provisions. No present or
                              subsequent action taken by the Insurer is to be construed as a waiver of any position set forth in this
                              letter or any rights otherwise available to it.

                              The Insurer’s position with respect to this matter is based upon the information provided to date and is
                              subject to further evaluation as additional information becomes available. The Insurer reserves its right
                              to assert additional terms and provisions under the Policy and at law, which may become applicable as
                              new information is learned, including the information requested here.

                              Part 919 of the Rules of the Illinois Department of Insurance requires that our company advise you that
                              if you wish to take this matter up with the Illinois Department of Insurance, it maintains a Consumer
                              Division in Chicago 122 S. Michigan Avenue, 19th Floor, Chicago, Illinois 60603 and in Springfield at 320
                              West Washington Street, Springfield, Illinois 62767.

                              Please contact me should you have any questions concerning the coverage under this Policy or other
                              matters in this letter.




                              For more information
                              If you have any questions or concerns, please contact me at 212-329-6936 or LIMM1@nationwide.com.

                              Sincerely,

                              Marc Lim, Esq.
                              Allied Insurance Co. of America
                              7 WORLD TRADE CTR
                              NEW YORK, NY 10007-2140

                              Part 919 of the Rules of the Illinois Department of Insurance requires that our company advise you that,
                              if you wish to take this matter up with the Illinois Department of Insurance, it maintains a Consumer
                              Division in Chicago at 122 S. Michigan Ave., 19th Floor, Chicago, Illinois 60603 and in Springfield at 320
                              West Washington Street, Springfield, Illinois 62767. You may also contact the Illinois Department of
                              Insurance by telephone at 312-814-2420 or 217-782-4515 or through its website at:
                              http://insurance.illinois.gov.


Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 45 of 50 PageID #:5
              Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 46 of 50 PageID #:5
                                                                         L0032 146409701 1320

               IN THE CIRCUIT COURT OF THE SIXTEENTH JUDICIAL CIRCUIT
                                                         KANE          COUNTY, ILLINOIS
                                                                                                          19-MR-001601
                                                                                             Case No.
    Corral Three, LLC, Golden Corral
     Corporation, and Golden Corral                        Allied Insurance Company of America
          Franchising Systems, Inc.
 Plaintiff(s)                                                                                              Clerk of the Circuit Court
 SERVE:                                                                                                      Kane County, Illinois
 Name: Director of Insurance, Illinois Department of Insurance                                                    12/18/2019




 City, State & Zip: Chicago, IL 60603
                                                                                                                     File Stain
                                          Amount Claimed           N/A
Pltf. Atty Bradley Levison                                                           Add. Pltf. Any Carrie I1erschman
Any. Registration No. 6280465                                                        Any. Registration No. 6283083
Address 401 S. LaSalle St., Suite 1302G                                              Address 401 S. LaSalle St., Suite 1311E OF ILLINp,3
City, State and Zip Chicago, IL 60605                                                City, State and Zip Chicago, IL 60605
Attorney E-mail: brad@lillilawyers.com                                               Attorney E-mail: carrie@hlhlawyers.com
                                                                                                                           DCC 2 7 2019
                                                                           SUMMONS             .                     DEPT Opj
To the above named defendant(s):                                                                                       CHICAGO, ILLINOIS
         A.     You are hereby summoned and required to appear before this court in room                                                  of the
                                                                                                           at               m. on
                                           to answer the complaint in this case, a copy of which is hereto attached. If you fail to do so, a
         judgment by default may be entered against you for the relief asked in the complaint,
          B. You are hereby summoned and required to file an answer in this case or otherwise file your appearance, in the Office of
         the Clerk of this Court, within 30 days after service of this summons, exclusive of the day of service. If you fail to do so,
         judgment or decree by default may be taken against you for the relief prayed in the complaint.
  LI C. You are further Notified that a dissolution action stay is in full force and effect upon service of this summons. The
         Conditions ofstay are set forth on page two (2) of this summons, and are applicable to the parties as set forth in the statute.
         D. E-filing is now mandatory for documents in civil cases with limited exemptions. To efile, you must first create an account
         with an e-filing service provider. Visit J p                          . iQ:Ri:Qy.jc&e.:s...iin to learn more and to select a service
         provider. If you need additional help or have trouble c-filing, visit                                                  or talk with
         your local circuit clerk's office.                                                                                           -
                                                                                                                                                        H
TO THE SHERIFF OR OTHER PROCESS SERVER:                                                                                                            --

                                                                                                                                                   -1
     This summons must be returned by the officei or other person to whom it was given for service, with endorsement oservic and
fees, if any, immediately after service. In the event that paragraph A of this summons is applicable, this summons may not be served
less than three days l,efore the day for appearance. If service cannot be made, this summons shall be returned so endorsed,
     This summons may not be served later than 30 days after its date if paragraph B is applicable.

DATE OF SERVICE                                                                                              12/18/2019
(To be inserted by process server on copy tell with the defendant or other person)




                                                                                                          Clerk of                        (
Form 166-A (08/18)      Page I of 2
Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 47 of 50 PageID #:5




                                                  DIE DATE
                                                 01/07/2020
               Ill IIII J II IIIll I1I IllI II
                 O 3288451


             DOC.TYPE: SUMMONS
             CASE NUMBER: 19MR001601
             DEFENDANT                            SERVICE INF
             ALLIED INS CO OF AMERICA             DO!
             122 8 MICHIGAN AVE
             CHICAGO, IL 60603
             19TH FL
                                                  ATTACHED
                Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 48 of 50 PageID #:5
                                                                            L00321464008011320

                                                                                                   Case No.
                                                                          SUMMONS (CONT.)

I certi fy that I served this summons on defendants as follows:
(a) (Individual defendants personal)-



     By leaving a copy and a copy of the complaint with each individual defendant personally, as follows:
                  Name of- Defendant                                                    Place of Service                             Date of service




(b)  (Individual defendants abode):
      -                             -



    By leaving a copy and a copy of the complaint at the usual place of abode of each individual defendant with a person of his/her
family, of the age of 13 years or upwards, informing that person of the contents of the summons, and also by sending a copy of the
summons and of the complaint in a sealed envelope with postage fully prepaid, addressed to each individual defendant at his/her usual
place of abode, as follows:
                  Name of Defendant                                        Person with whom left                Date of service       Date of mailing




(c)   -   (Corporation defendants):
          By leaving a copy and a copy of the complaint with the registered agent officer, or agent of each defendant corporation, as follows:
                    Defendant corporation                                         Registered agent officer or agent                 Date of service




(d)   -   (Other service):




                         .4.
                                                                                                                        Signature

  SERVICE FEES
  Service and return                                             $                                 Sheriff of                                       County
  Miles                         ..............................
                                                                                                      By                                        ,   Deputy
  Total                                                          $                                    Special Process Server
                                                                                                      (See Order of Appointment in file)
      Sheriff of___________                                      County
      Special Process Server



Form 166-A (08/18)       Page 2 of 2
          Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 49 of 50 PageID #:5
                                        L0032 1 4640Q90 11320

                            NOTICE TO DEFENDANTS                                   —   Pursuant to Supreme Court Rule
In a civil action for money (excess of$l 5,000) in which the SL1illlT1OflS requires your appearance on a specified day, you
may enter your appearance as follows:
1. You may enter your appearance prior to the time specified in the summons by filing a written appearance, answer or
motion in person or by attorney to the Office of the Kane County Circuit Clerk, 540 S. Randall Rd., St. Charles, IL 60174.
2. You may enter your appearance at the time and place specified in the summons by making your presence known to
the Judge when your case is called.

In either event YOU MUST APPEAR IN PERSON OR BY ATTORNEY at the time and place specified in the summons
or a default Judgment will be entered against you.

When you appear in Court, the Judge will require you to enter your appearance in writing, if you have not already done
so. Your written appearance, answer, or motion shall state with particularity the address where service of notice or papers
may be made upon you or an attorney representing you.

Your case will be heard on the date set forth in the summons unless otherwise ordered by the Court. Only the Court can
make this exception. Do not call LiO1l the Circuit Court Clerk or the Sheriff's Office if you feel you will be unable to be
present at the time and place specified. Continuances can be granted only on the day set forth in the summons, and then
only for good cause shown. You, or someone representing you, MUST APPEAR IN PERSON at the specified time and
place and make such a request.
If you owe and desire to pay the claim of the plaintiff before the return date on the summons, notify the plaintiff or his/her
attorney if you desire to do so. Request that he/she appear at the time specified and ask for the dismissal of the suit
against you. Do not make such a request of the Circuit Court Clerk or the Sheriff, as only the Judge can dismiss a case,
and then only witlla proper court order which must be entered in open Court.



                                CONDITIONS OF DISSOLUTION ACTION STAY

                                                   750 ILCS 5/501.1
                                  Chapter 40, paragraph 501.1, Illinois Revised Statutes
          '.JIW¼# It'J(~. A.,   LISJ%. ,.a1l .4   'JII   L'   %(JUI(. S.dSJUI(. (..M(dl . Sit (.2I, ill'., 11.1   %.'L(J,..   I   SiLl   dl   I, VII   $.. ((((CI   IS, (Si U'J
    ra) "0                       an&netition or praecipe tiled under the Illinots Maii'wg
        Uon ervice of'ia surnmonv5-'                                                                                                     ndThsso'fuion of"
    ant tThe.time and place spciJjd, Lntinuances can ue granted only on tue day set tor t,n the surnmons. and then
        rnarriage Act or upon tue ruing of tue respondents appearance in tue proceeding,1~
                                                                                         wnever
                                                                                         1,c     rirst occurs, a
        dissolution action stay shall be in effect against both parties and their agents and employees, without bond
        or further notice, until a final judgment is entered, the proceeding is dismissed, or until further order of
        the court:
    (I) restraining both parties from physically abusing, harassing, intimidating, striking, or interfering with the
         personal h6erty of the other party or the minor children of either party; and

   (2) restraining both parties from concealing a minor child of either party from the child's other parent. The restraint
        provided in this subsection (e) does not operate to make unavailable any of the remedies provided in the Illinois
        Domestic Violence Act of 1986.
              Case: 1:20-cv-00572 Document #: 1-1 Filed: 01/24/20 Page 50 of 50 PageID #:5




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20958552
Notice of Service of Process                                                                            Date Processed: 01/13/2020

Primary Contact:           SOP Team nwsop@nationwide.com
                           Nationwide Mutual Insurance Company
                           Three Nationwide Plaza
                           Columbus, OH 43215

Electronic copy provided to:                   Ashley Roberts

Entity:                                       Allied Insurance Company Of America
                                              Entity ID Number 3286167
Entity Served:                                Allied Insurance Company of America
Title of Action:                              Corral Three, LLC, d/b/a the Golden Corral Buffet & Grill, Golden Corral
                                              Corporation and Gold Corral Franchising Systems, Inc vs. Allied Insurance
                                              Company of America
Matter Name/ID:                               Corral Three, LLC, d/b/a the Golden Corral Buffet & Grill, Golden Corral
                                              Corporation and Gold Corral Franchising Systems, Inc vs. Allied Insurance
                                              Company of America (9926803)
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Kane County Circuit Court, IL
Case/Reference No:                            19-MR-001601
Jurisdiction Served:                          Ohio
Date Served on CSC:                           01/13/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         IL Dept of Insur 12/27/2019
How Served:                                   Client Direct
Sender Information:                           Herschman Levison Hobfoll PLLC
                                              N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
